United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.R., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL SHIPYARD, Bremerton, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1305
Issued: March 16, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 5, 2011 appellant filed a timely appeal from an April 7, 2011 decision of the
Office of Workers’ Compensation Programs (OWCP) concerning the denial of her emotional
condition claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that she sustained an emotional condition
in the performance of duty.
On appeal appellant contends that the facts of the case establish that her emotional
condition was sustained in the performance of duty and should be accepted.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 9, 2008 appellant, then a 57-year-old electrician, filed a traumatic injury claim
alleging that on May 16, 2008 she developed an anxiety disorder due to a hostile work
environment. She stopped work on May 20, 2008 and has not returned.
In correspondence dated June 20, 2008, OWCP informed appellant that the evidence of
record was insufficient to support her claim. It advised her as to the type of medical and factual
evidence that should be submitted to establish her claim and was given 30 days to provide the
requested information.
In response to OWCP’s request for information, appellant submitted medical and factual
evidence including medical evidence from Dr. Bruce Carlton, a treating Board-certified internist.
In progress notes for the period May 20 to June 3, 2008, Dr. Carlton provided physical findings
and diagnosed depression and generalized anxiety disorder. A May 23, 2008 report from him
contained diagnoses of acute anxiety disorder in the setting of prior mild depression. Dr. Carlton
related that appellant has been his patient for 23 years and he attributed the diagnosis of acute
anxiety disorder in the setting of prior mild depression to an incident on May 16, 2008 in which
appellant related being subjected to hostile and aggressive behavior.
The record contains appellant’s statement and a June 9, 2008 statement from Erma
Lidyard, a coworker, who reported seeing appellant sobbing and extremely upset the last time
she saw her. Appellant, in her undated statement, related being called into her supervisor’s
office on May 16, 2008 and told to immediately get her work restrictions updated. At that time
she went to the dispensary to get her updated work restrictions, returned with the requested
paperwork and handed it to Robert Heffley, a resource manager. Appellant stated that she was
unaware that her position was in jeopardy at that time. She left Mr. Heffley’s office at about
10:10 a.m., was told to return at around 10:40 a.m. and it was when she returned to Mr. Heffley’s
office that she was told he had no job for her within her restrictions. Mr. Heffley informed
appellant that he had made four calls trying to find her a job within her restrictions, but was
unsuccessful. As he was unable to find her a job within her restrictions Mr. Heffley informed
appellant that she was being referred to the Injured Worker Program (IWP). Appellant alleged
that the lack of prior notice to enable her to get her belongings together was very stressful and
upsetting. She stated that she decided at this point to put in a leave slip for 244 hours of leave
without pay (LWOP), which she hoped would keep her out of the IWP until a new fiscal quarter
started and the odds of getting a real job would be better. Appellant related that Mr. Heffley
informed her that he could not authorize her request for 244 hours of LWOP and that it would
have to be signed and authorized by Dwight Otis. She alleged that Mr. Otis ranted and raved and
refused to sign off on her request, thereby causing her to cry hysterically. Appellant added that
during her 29 years and 7 months at the employing establishment, she had never been mistreated
in this manner.
On July 21, 2008 OWCP received an undated response from Mr. Heffley denying
appellant’s allegations regarding her job being in jeopardy. Mr. Heffley stated that no promises
had been made to appellant about her current assignment. He stated that appellant was asked to
get an update on her limitations as the one currently in her record pertained to a specific worksite
and was no longer applicable. Appellant was instructed to obtain an update at her convenience

2

on the 15th but when no update was received on the 16th she was directed to go to the clinic to
obtain an update on her limitations.
By decision dated July 29, 2008, OWCP denied appellant’s claim on the grounds that she
failed to establish any compensable work factors.
Subsequently OWCP received disability slips releasing appellant to work for half a day
from August 7 to 15, 2008 and to full duty on August 18, 2008. In the July 3, 2008 certification
of health care provider form, Dr. Carlton diagnosed generalized anxiety disorder which began on
May 18, 2008 and ended on July 24, 2008.
On October 7, 2008 the employing establishment informed appellant of a proposal to put
her in enforced leave status due to her inability to perform her job. Appellant was advised of
how long the enforced leave would continue.
On October 17, 2008 appellant requested reconsideration on the denial of her claim.
Accompanying her request was her statement detailing the events she believed caused or
contributed to her condition. Appellant alleged that Mr. Heffley and Mr. Otis erred in the
handling of her leave request. She noted that she requested 120 hours of LWOP for the period
June 11 to July 1, 2008 and 16 hours of annual leave for July 2 to 3, 2008 and neither
Mr. Heffley nor Mr. Otis informed her there was a problem approving her leave at the time she
submitted it. Appellant alleged that on June 26, 2008 she found out that she had been charged
with 40 hours of being absent without leave (AWOL), which caused her great distress as being
charged with AWOL is a disciplinary action. She related calling Mr. Heffley to discuss this and
he informed her that he had been instructed to charge her with AWOL. Allegedly Mr. Heffley
informed appellant that her request for LWOP had been denied and he had been instructed to
charge her with AWOL instead. According to appellant at no time was she informed that her
leave request had not been approved by the employing establishment. She attributed this action
on the part of management as retaliation for the filing of a stress claim and that being
intentionally and erroneously charged with AWOL added to her stress. Next appellant alleged
that on July 8, 2008 she received an order to return to work on July 10, 2008 and that the same
letter informed her that justification was required for her emergency absence. She related that
the employing establishment’s letter regarding her leave request under the Family and Medical
Leave Act (FMLA) was misleading and designed to intimidate, harass and cause her stress.
Appellant also attributed her stress to the employing establishment’s error in interpreting her
updated limitation sheet, the abruptness of her transfer and her inability to complete several
unfinished jobs.
With her reconsideration request, appellant submitted copies of leave requests, which
contained no signature by the employing establishment either approving or denying the requested
leave, and a copy of her earnings and leave statement for the pay period ending June 21, 2008. A
June 9, 2008 leave slip requested 120 hours of LWOP under the FMLA for the period June 11 to
July 1, 2008 and 16 hours of annual leave for July 2 and 3, 2008. The leave requests were dated
July 24 and August 14, and requested 40 hours of LWOP for the period July 24 to August 6,
2008 and 28 hours of LWOP for the period August 7 to 15, 2008 under the FMLA as she was
working four hours per day according to her physician’s instructions. The earnings and leave
statement reflected 40 hours of AWOL.

3

In an e-mail correspondence dated December 16, 2008 Louis Fattrusso, IWP manager,
responded to appellant’s allegations. He noted that a requirement of appellant’s job was to
update her limitations and that change in the worksite is normal for work performed in a
shipyard. Mr. Fattrusso also stated that leaving a worksite unmanned is normal for work at a
shipyard and is a management decision resulting from shifts in priorities. According to him it
was standard practice to find light-duty jobs for workers with restrictions. Mr. Fattrusso denied
that anyone yelled at appellant and that the approval or disapproval of leave is a management
right. He also denied that appellant was harassed, verbally abused or threatened at any time.
In a January 23, 2009 letter, appellant alleged that the initial request for an update on her
limitations was casual, but that the following day the request appeared to have become urgent
and made her feel like a negligent employee. She also noted her disagreement with comments
made by Mr. Fattrusso regarding her workload, shifts in job priorities, the change in her job, her
work limitations and management’s decision to leave work unmanned. Appellant also alleged
that the employing establishment erred in its interpretations of her work restrictions.
By decision dated February 5, 2009, OWCP denied modification.
On December 3, 2009 appellant requested reconsideration and submitted factual evidence
in support of her claim. Accompanying her request were copies of her informal Equal
Employment Opportunity (EEO) claim alleging discrimination and harassment and a May 13,
2009 EEO settlement agreement. The May 13, 2009 EEO settlement agreement contained no
admission of error on the part of the employing establishment. The employing establishment
agreed to allow appellant 90 days to seek a vacant funded position prior to the issuance of a letter
proposing removal; appellant was to be provided assistance with her résumé and use of an
application form; appellant’s leave record for AWOL for the period June 9 to 11, 2008 would be
changed to LWOP; and Dan Cox would determine if there was a job appellant could be assigned
for 120 days and whether there was an available funded job within appellant’s qualifications and
restrictions.
The record also contains copies of leave slips and an earnings and leave statement for the
period ending June 21, 2008 with a pay date of June 27, 2008. Appellant submitted a May 16,
2008 leave slip requesting 244 hours of LWOP for the period May 19 to June 30, 2008. She
submitted a June 9, 2008 leave slip requesting 120 hours of LWOP for the period June 11 to
July 1, 2008 per her doctor’s instructions. Appellant submitted a July 24, 2008 leave slip
requesting 40 hours of LWOP for the period July 24 to August 6, 2008. Under remarks, she
noted the leave was requested under the FMLA and she was working four hours per day. None
of the leave slips contained a signature by a supervisor approving or disapproving the requested
leave.
By decision dated March 11, 2010, OWCP denied modification.
On February 28, 2011 appellant requested reconsideration. She submitted a copy of a
May 16, 2008 leave slip requesting 244 hours of LWOP for the period May 19 to June 30, 2008.
The leave slip contains no signature by a supervisor approving or disapproving the requested
leave.

4

In a March 21, 2011 e-mail correspondence, Mr. Fattrusso responded to appellant’s
allegations. He noted that the placing of appellant on AWOL when she failed to return to work
after her approved period of leave was a routine administrative action pending medical
justification for her work absence. Mr. Fattrusso denied that the employing establishment
considered her updated restrictions to be new restrictions. Lastly he stated that the work
appellant had been doing in her light-duty assignment was no longer available which was the
reason for her being assigned to the IWP. A referral to the IWP was so a determination could be
made as to whether any work was available within her restrictions.
Mr. Fattrusso submitted a copy of a May 16, 2008 leave slip from appellant requesting
120 hours of LWOP for the period May 19 to June 10, 2008, which Mr. Otis approved that day.
By decision dated April 7, 2011, OWCP denied modification.
LEGAL PRECEDENT
To establish a claim that he sustained an emotional condition in the performance of duty,
an employee must submit the following: (1) medical evidence establishing that he has an
emotional or psychiatric disorder; (2) factual evidence identifying employment factors or
incidents alleged to have caused or contributed to his condition; and (3) rationalized medical
opinion evidence establishing that the identified compensable employment factors are causally
related to his emotional condition.2
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment.3 There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation.4 Where the disability results from an
employee’s emotional reaction to her regular or specially assigned duties or to a requirement
imposed by the employment, the disability comes within the coverage of FECA.5 On the other
hand, the disability is not covered where it results from such factors as an employee’s fear of a
reduction-in-force or her frustration from not being permitted to work in a particular
environment or to hold a particular position.6
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
2

V.W., 58 ECAB 428 (2007); Donna Faye Cardwell, 41 ECAB 730 (1990).

3

L.D., 58 ECAB 344 (2007); Robert Breeden, 57 ECAB 622 (2006).

4

A.K., 58 ECAB 119 (2006); David Apgar, 57 ECAB 137 (2005).

5

5 U.S.C. §§ 8101-8193; Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

6

J.F., 59 ECAB 331 (2008); Gregorio E. Conde, 52 ECAB 410 (2001).

5

factors of employment and may not be considered.7 If a claimant does implicate a factor of
employment, OWCP should then determine whether the evidence of record substantiates that
factor.8 When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, OWCP must base its decision on an analysis of
the medical evidence.9
ANALYSIS
Appellant alleged that she sustained an emotional condition due to a number of
employment incidents and conditions. The Board must initially review whether the alleged
incidents of employment are compensable factors under the terms of FECA.
The Board notes that appellant’s allegations relate to administrative or personnel matters.
These allegations are unrelated to the employee’s regular or specially assigned work duties and
do not generally fall within the coverage of FECA.10 However, the Board has also found that an
administrative or personnel matter will be considered to be an employment factor where the
evidence discloses error or abuse. In determining whether the employing establishment erred or
acted abusively, the Board has examined whether management acted reasonably.11
Specifically, appellant attributed her stress to her referral to the IWP; being required to
update her work restrictions; and being told she was being reassigned as her job was no longer
funded. As noted above, disability is not covered where it results from such factors as frustration
from not being permitted to work in a particular environment or to hold a particular position. On
the other hand, the Board has held that a change in an employee’s work shift may under certain
circumstances be a factor of employment to be considered in determining if an injury has been
sustained in the performance of duty.12 To show that an administrative action such as the
proposed change in her work hours and job implicated a compensable employment factor
appellant would have to show that the employing establishment committed error or abuse.13 In
support of her contention, appellant submitted a copy of an EEO settlement agreement in which
the employing establishment agreed to help her with her résumé, find a funded job and help her
with applying for jobs. This agreement does not show that the employing establishment erred or
acted abusively when it requested an updated list of her restrictions; informed her that her current
7

D.L., 58 ECAB 217 (2006); Jeral R. Gray, 57 ECAB 611 (2006).

8

K.W., 59 ECAB 271 (2007); David C. Lindsey, Jr., 56 ECAB 263 (2005).

9

Robert Breeden, supra note 3.

10

An employee’s emotional reaction to administrative actions or personnel matters taken by the employing
establishment is not covered under FECA as such matters pertain to procedures and requirements of the employer
and do not bear a direct relation to the work required of the employee. V.W., supra note 2; Sandra Davis, 50 ECAB
450 (1999).
11

See K.W., supra note 8; Richard J. Dube, 42 ECAB 916, 920 (1991).

12

See Gloria Swanson, 43 ECAB 161, 165-68 (1991); Charles J. Jenkins, 40 ECAB 362, 366 (1988).

13

See Richard J. Dube, supra note 11.

6

job was no longer available due to lack of funding and referred her to the IWP. Appellant also
submitted a witness statement from Ms. Lidyard, a coworker, reporting seeing appellant sobbing
and extremely upset. This statement is insufficient to establish any error or abuse as it contains
no details or specifics regarding the administrative action appellant alleged the employing
establishment erroneously took towards her. The record contains no other evidence establishing
error or abuse on the part of the employing establishment with respect to these actions. As
appellant has not presented sufficient evidence that the employing establishment acted abusively
or committed error with regard to requiring an updated list of her work restrictions; reassigning
her from her position as it was no longer funded and referring her to the IWP, appellant has not
established a compensable factor of employment in this regard.
Appellant also alleged that she was improperly charged with AWOL when she had
provided leave slips to her supervisor. She also alleged that Mr. Otis acted inappropriately in not
acting on her request for 244 hours of LWOP for the period May 19 to June 30, 2008 and 120
hours of LWOP for the period June 10 to July 1, 2008. Initially, the Board notes that the record
contains two leave slips signed by appellant dated May 16, 2008. One requested 244 hours of
LWOP and contains no signature granting or denying the leave. The other leave-slip requests
120 hours of LWOP and was approved by Mr. Otis on May 16, 2008. The Board notes that,
although the handling of leave requests, are generally related to the employment, they are
administrative functions of the employer and not duties of the employee.14 The record contains
no evidence regarding appellant’s allegation that the employing establishment inappropriately
handled her request for 244 hours of LWOP for the period May 19 to June 30, 2008 and 120
hours of LWOP for the period June 10 to July 1, 2008 or that she was improperly charged with
AWOL for the period. While the record contains a settlement agreement that stated that the
employing establishment will change the leave charged from AWOL to LWOP, appellant has
provided no evidence to show that the employing establishment improperly charged her with
AWOL. However, nowhere in the agreement does the employing establishment acknowledge
that it erroneously charged her with AWOL. Moreover, the record contains no evidence that the
employing establishment acted abusively or erroneously in only granting appellant’s request for
120 hours of LWOP for the period May 19 to June 10, 2008, charging her with AWOL when she
did not return to work and not granting or denying her request for 244 hours for the period
May 19 to June 30, 2008 and 120 hours of LWOP for the period June 11 to July 1, 2008.
Appellant has presented no corroborating evidence to support that the employing establishment
acted unreasonably in these matters. Thus, she has not established administrative error or abuse
in the performance of these actions and therefore they are not compensable under FECA.
For the foregoing reasons, OWCP correctly found in its April 7, 2011 decision, that
appellant did not establish any compensable employment factors under FECA and, therefore, has
not met her burden of proof in establishing that she sustained an emotional condition in the
performance of duty. As appellant failed to establish a compensable factor of employment, it is
not necessary to address the medical evidence in this case.15

14

C.S., 58 ECAB 137 (2006); Lori A. Facey, 55 ECAB 217 (2004).

15

See J.C., 58 ECAB 594 (2007); Margaret S. Krzycki, 43 ECAB 496 (1992).

7

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish that he sustained an emotional condition
in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 7, 2011 is affirmed.
Issued: March 16, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

